Citation Nr: 1135616	
Decision Date: 09/22/11    Archive Date: 10/03/11

DOCKET NO.  09-30 077	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for low back disability.

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for left wrist disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION

The Veteran served on active duty from October 16, 1978, to October 15, 1981, and from October 16, 1981, to March 18, 1986.  

This matter comes to the Board of Veterans' Appeals (Board) from a February 2008 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  A notice of disagreement was filed in November 2008, a statement of the case was issued in July 2009, and a substantive appeal was received in August 2009.  The Veteran testified at a Board hearing before the undersigned Veterans Law Judge in February 2011; the transcript is of record.

The issue of entitlement to service connection for left wrist disability, on the merits, is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if any further action is required on his part.


FINDINGS OF FACT

1.  At the February 15, 2011, Board hearing, prior to the promulgation of a decision in the appeal, the Veteran withdrew the appeal of entitlement to service connection for low back disability.

2.  In a June 1997 decision, the RO denied entitlement to service connection for left wrist disability.  

3.  Additional evidence received since the RO's June 1997 decision, which denied entitlement to service connection for left wrist disability, is new to the record, relates to an unestablished fact necessary to substantiate the merits of the claim, and raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a Substantive Appeal have been met with respect to the issue of entitlement to service connection for low back disability.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2010).

2.  The June 1997 RO decision which denied entitlement to service connection for left wrist disability is final.  38 U.S.C.A. § 7105 (West 2002).

3.  New and material evidence has been received since the RO's June 1997 decision, and the claim of service connection for left wrist disability is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

DISMISSAL

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  Except for appeals withdrawn on the record at a hearing, appeal withdrawals must be in writing.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his authorized representative.  38 C.F.R. § 20.204.

In this case, the Veteran withdrew his appeal of entitlement to service connection for low back disability at the February 15, 2011, Board hearing.  Thus, there remain no allegations of errors of fact or law for appellate consideration with respect to this issue.  Accordingly, the Board does not have jurisdiction to review the appeal, and the issue of entitlement to service connection for low back disability is dismissed.

Veterans Claims Assistance Act of 2000 (VCAA)

Under the VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 and 5126; see also 38 C.F.R. §§ 3.102, 3.156(a), and 3.326(a), VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim, and of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

The Veteran is seeking to reopen a previously denied service connection claim for left wrist disability.  The Board concludes that the VCAA does not preclude the Board from adjudicating this portion of the Veteran's claim.  This is so because the Board is taking action favorable to the Veteran by reopening his service connection claim.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

New & Material Evidence

The Board notes that even if the RO determined that new and material evidence was received to reopen the claim, or that an entirely new claim was received, the Board is not bound by that determination and must nevertheless consider whether new and material evidence has been received.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  The Veteran has had the opportunity to present evidence and argument in support of his appeal.  There is no indication that the Board's present review of the claim will result in any prejudice to him.  Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

Generally, an unappealed Board denial is final under 38 U.S.C.A. § 7104 and an unappealed RO denial is final under 38 U.S.C.A. § 7105, and the claim may only be reopened through the receipt of "new and material" evidence.  If new and material evidence is presented or secured with respect to a claim that has been disallowed, VA must reopen the claim and review its former disposition.  38 U.S.C.A. § 5108.  See Hodge v. West, 155 F.3d 1356, 1362 (Fed. Cir. 1998).

The regulation applicable to his appeal provides that new and material evidence means existing evidence that by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a).  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.  

In March 1997, the Veteran filed a claim of service connection for left wrist disability.  The evidence of record consisted of service treatment records and a VA Administrative Decision.  

An October 1978 examination performed for enlistment purposes reflects the Veteran's report that he sustained a left wrist fracture approximately 4 years prior in a motorcycle accident.  The examiner noted that there was no deformity and he was deemed qualified for service.  Service treatment records from his first period of service (October 16, 1978, to October 15, 1981) are negative for any complaints or treatment for left wrist disability.  Service treatment records from his second period of service (October 16, 1981, to March 18, 1986) reflect complaints and treatment for left wrist disability, to include undergoing three wrist surgical procedures.  

In November 1986, the RO issued an Administrative Decision.  The Veteran entered active duty on October 16, 1978.  He received an honorable discharge on April 20, 1981.  He reenlisted on April 21, 1981, for a period of five years.  He received a bad conduct discharge on March 18, 1986.  Had he not reenlisted, he would have completed his first period of obligated service on October 15, 1981.  He received a General Court Martial on February 14, 1985, for the possession and distribution of marijuana on July 30, 1984.  He was discharged from service with a bad conduct discharge, confined for 21 months and reduced to the grade of Private E-1.  Based on the facts, VA found that the Veteran's discharge from his period of service from October 16, 1981, through March 18, 1986, constitutes a bar to VA benefits, and he is not entitled to health care benefits based on this period of service.  The RO found that the Veteran is entitled to receive benefits based on his conditional period of service from October 16, 1978, through October 15, 1981.  He is entitled to health care based on this period of service.  

In a June 1997 rating decision, the RO denied entitlement to service connection for left wrist disability.  In consideration of the service treatment records dated October 16, 1978, to October 15, 1981, the RO determined that there was no evidence that his condition permanently worsened as a result of service.  In August 1997, the Veteran requested reconsideration of the decision, and specifically noted his in-service wrist surgeries.  In September 1997 correspondence from the RO to the Veteran, the RO stated that his period of service from October 16, 1981, to March 18, 1986, is not considered good service due to his bad conduct discharge, and this period of service constituted a bar to VA benefits.  The Veteran did not file a notice of disagreement of the June 1997 rating decision and September 1997 supplementary decision, and the RO's decisions are final.  38 U.S.C.A. § 7105.

In September 2007, the Veteran filed a claim to reopen.  In a February 2008 rating decision, the RO determined that new and material evidence had not been received to reopen the claim.  The following appeal ensued.  

In support of his claim to reopen, the Veteran submitted VA outpatient treatment records dated in 2002 and April 2011, which reflect complaints of wrist pain.  He has also submitted a May 2011 VA outpatient evaluation pertaining to the wrist.  The Veteran complained of left wrist pain and swelling and limitation of range of motion.  He sought clinical treatment for evaluation and discussion about whether the original injury or the subsequent surgeries were responsible for his current hand symptoms.  The Veteran reported that before he joined the military he had an old left DR fracture which was causing him discomfort only during hyper extension motion.  On review of the paperwork the Veteran provided, and after examining him and looking at recent x-rays, the examiner felt that the Veteran was likely having some sequelae of the original injury which were contributing to his current symptoms.  The examiner felt with a reasonable amount of certainty that a significant portion of his complaints may be related to the silicone arthroplasty and resulting particulate synovitis and inflammation.  The Board finds that this evidence relates to an unestablished fact necessary to substantiate the merits of the claim, specifically supporting evidence in support of etiology.  For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  Thus, the claim of service connection for left wrist disability is reopened.  38 U.S.C.A. § 5108.  


ORDER

Entitlement to service connection for low back disability is dismissed.

New and material evidence having been submitted, the claim of entitlement to service connection for left wrist disability is reopened.  To this extent, the appeal is allowed, subject to the directions set forth in the following remand section of this decision.


REMAND

Under the relevant law, a "person seeking VA benefits must first establish by a preponderance of the evidence that the service member, upon whose service such benefits are predicated, has attained the status of veteran."  See Holmes v. Brown, 10 Vet. App. 38, 40 (1997), citing Aguilar v. Derwinski, 2 Vet. App. 21 (1991) (holding that, before applying for benefits, a claimant must demonstrate qualifying service and character of discharge by a preponderance of evidence).  For purposes of VA benefits, a "veteran" is a person discharged or released from active service under conditions other than dishonorable.  38 U.S.C.A. § 101(2); 38 C.F.R. § 3.1(d).  If the former service member did not die in service, then pension, compensation, or dependency and indemnity compensation is not payable unless the period of service on which the claim is based was terminated by a discharge or release under conditions other than dishonorable.  38 U.S.C.A. § 101(2); 38 C.F.R. § 3.12.  A discharge under honorable conditions is binding on VA as to the character of discharge.  See 38 C.F.R. § 3.12(a).

In January 2002, the Veteran submitted a VA Form 21-4138, Statement in Support of Claim, requesting to reopen his claim of service connection for left wrist disability.  He stated that he was applying for a discharge upgrade and he planned to keep VA updated regarding his discharge upgrade status.  In June 2002, the RO sent a VCAA letter to the Veteran at the address he had provided on the VA Form 21-4138.  Such letter was returned as undeliverable.  The Veteran did not provide another address, did not contact the RO, and did not submit any evidence in support of his claim to reopen.  Thus, his claim was deemed abandoned.  38 C.F.R. § 3.158.

In June 2009, the Veteran submitted a VA Form 21-4138 in which he reported that he had turned in a request to the Army to upgrade his discharge and that he would like VA to let him know whether his discharge had been upgraded.  

The Veteran's claim of service connection for left wrist disability likely hinges on whether his discharge from his period of service, October 16, 1981, to March 18, 1986, has been upgraded from a bad conduct discharge.  

Initially, the Board notes that the Veteran's DD Form 214s from his periods of service have not been associated with the claims folder.  A request should be made for the Veteran's DD Form 214s, service personnel records, and 201 personnel file.  

The RO/AMC should contact the Veteran and request that he submit any and all documents related to his application for an upgraded discharge.  

The RO/AMC should contact the Department of the Army, the Department of the Defense, or any other appropriate agency, to determine whether the Veteran has applied for an upgraded discharge, and the status of any such request.  


Accordingly, the case is REMANDED for the following actions:

1.  The RO/AMC should contact the Veteran and request that he submit all documents pertaining to his application for an upgraded discharge.  If such efforts prove unsuccessful, documentation to that effect should be added to the claims folder.

2.  The Veteran's DD Form 214s, service personnel records, and 201 personnel file should be requested from the National Personnel Records Center (NPRC) or any other appropriate repository.  If such efforts prove unsuccessful, documentation to that effect should be added to the claims folder.

3.  The RO/AMC should contact the Department of the Army, the Department of the Defense, or any other appropriate agency to determine whether the Veteran has applied for an upgraded discharge, and request the status of any such application.  If such efforts prove unsuccessful, documentation to that effect should be added to the claims folder.

4.  After completion of the above, the RO should adjudicate the merits of the Veteran's claim of service connection for left wrist disability.  If the benefit sought is not granted in full, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

The Veteran and his representative have the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


